Citation Nr: 1533355	
Decision Date: 08/05/15    Archive Date: 08/11/15

DOCKET NO.  09-17 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative changes.

2.  Entitlement to a rating in excess of 20 percent for left knee medial meniscectomy and reconstruction, ACL.


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1987 to January 1998.  The appeal was previously remanded by the Board in June 2011 to afford the Veteran a Board hearing.  He subsequently withdrew his hearing request.  

The issues of service connection for a bilateral hip disorder and whether new and material evidence has been received to reopen service connection for a left ankle disorder have been raised by the record in a June 2015 written statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ. 


REMAND

In a June 2015 written statement, the Veteran reported receiving continued treatment, including injections, for his knees.  Treatment records dated after November 2006 have not been associated with the claims file.  Further, in November 2014 correspondence, he indicated that the bilateral knee disabilities have continued to worsen since the most recent VA examination (conducted in January 2010) and that he may need to undergo total knee joint replacement surgery.  As there is evidence that the bilateral knee disabilities have worsened, the Board finds that further examination is needed.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and request he identify the names, addresses, and dates of treatment for all health care providers who have treated him for the bilateral knee disabilities (and not already of record).  

Attempt to obtain copies of any private treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All reasonable attempts should be made to obtain these records.  

2.  Schedule the Veteran for an examination to evaluate his right knee degenerative changes and left knee medial meniscectomy and reconstruction, ACL.  The examiner should review the evidence associated with the record.  All indicated tests and studies should be conducted.  

3.  Then, readjudicate the appeal.  If the claims remain denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

